DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER et al PG PUB 2019/0089498 in view of LI et al PG PUB 2021/0127358.
Re Claims 1, 6, 11 and 16, PETTLETIER et al teaches WTRUs (receive and processing circuitry; first and second WD) with NR capabilities may be configured to avoid transmitting signals on resources occupied by one or more of CRS, PDCCH, PSS/SSS, CSI-RS, other reference signals, and/or other LTE signals [0312];  the NR WTRU determines a set of resources to ignore based a configuration information dynamically received from the NR network (a first RAT; a network node: a processing and transmitter circuitries) [0319] wherein the NR WTRU includes a PDSCH decoder to determine a PDSCH resource element mapping associated with the set of resources to be ignored (excluded) based on the received configuration (an indication).  As PETTETIER et al teaches avoiding other reference signals, PETTITIER et al fails to explicitly teach the reference signal is aperiodic zero power reference signal (ZP-RS).  However, LI et al teaches in LTE system supports ZP-RS and configured with full bandwidth [0035].  One skilled in the art would have been motivated to have indicated that ZP-RS is be ignored/excluded to avoid collision in the LTE band.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 7, 12, 17, PETTETIER et al teaches the NR WTRU (the first WD) can be configured by a LTE RAT [0313] to ignore/exclude resources associated with the ZP-RS; while a LTE WTRU (a second WD) would have received a resource configuration (a second indication) indicating a PDSCH RE mapping of a second ZP-RS.
Re Claims 4, 9, 13, 18, PETTETIER supports NR (the first RAT) and LTE (the second RAT).
Claims 3, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER et al PG PUB 2019/0089498 in view of LI et al PG PUB 2021/0127358 as applied to Claim 1 above and further in view of Davydov et al PG PUB 2019/0014559.
Re Claims 3, 8, 14 and 19, PELLETIER et al in view LI et al teaches WTRU receiving a CSI-RS transmitted on a carrier of at least one of the first and second RATs but fails to explicitly teach “transmitting a triggering response responsive to an occurrence..”.  However, Davydov et al teaches when a UE is configured with a aperiodic CSI-RS, an aperiodic report triggered in response CSI-RS reception (See figure).  One skilled in the art would have been motivated to have triggered the report response to the occurrence of the aperiodic CSI-RS so that the channel measurement can be obtained. Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER et al PG PUB 2019/0089498 in view of LI et al PG PUB 2021/0127358 as applied to Claim 1 above and further in view of Papasakellariou PG PUB 2018/0070369.
Re Claims 5, 10, 15 and 20, PELLETIER et al in view of LI et al teaches the WTRU is configured to avoid resources occupied by LTE reference signals [0312] whereby the WTRU determines the resources to avoid/exclude based on PDSCH configuration information from the NR network for the NP-RS (the first aperiodic ZP-RS).  PELLETIER et al in view of LI et al fails to explicitly teach a second aperiodic ZP-RS to be included in the PDSCH mapping in a same time slot.  However, Papasakellariou to support LTE and NR co-existence, to optimize operation, a transmission for first service type during a first time slot without interfering with a transmission for a second service type during a second time slot that includes the first time slot [0004].  By combining the teachings, the second NP-RS can be transmitted in the same time slot supporting LTE and NR co-existence with interfering with each other.  Hence, when the first and second NP-RS are scheduled within the same time slot, the avoided resources for the first NP-RS can be used for transmitting the second NP-RS for channel measurement during co-existence.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472